Case 0:21-cv-61127-RS Document 1 Entered on FLSD Docket 05/28/2021 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


 SHLOMY HALAWANI, individually and
 on behalf of all others similarly situated,
                                                              Civil Action No. _____________
          Plaintiff,
                                                               (Removal from the Circuit Court
 v.                                                       of the Seventeenth Judicial Circuit in and
                                                                 for Broward County, Florida)
 SPEEDWAY LLC,

          Defendant.


                     DEFENDANT SPEEDWAY LLC’S NOTICE OF REMOVAL

          Defendant Speedway LLC (“Speedway”) hereby files this Notice of Removal of this action

 from the Circuit Court of the Seventeenth Judicial Circuit in and for Broward County, Florida, to

 the United States District Court for the Southern District of Florida. This Notice of Removal is

 filed pursuant to 28 U.S.C. §§ 1331, 1332, 1441, 1446, and 1453 on the basis of the following

 facts, which show that this case may be properly removed to this Court1:

                                      PROCEDURAL HISTORY

          1.         Speedway has been sued in a civil action entitled Shlomy Halawani v. Speedway

 LLC, Case No. CACE-21-008139 (25), in the Seventeenth Judicial Circuit in and for Broward

 County, Florida.

          2.         Plaintiff’s Complaint was filed on April 22, 2021, and Speedway was served on

 April 28, 2021. Based on a 30-day extension of time agreed to by Plaintiff, the current deadline

 for Speedway to respond to the Complaint is June 17, 2021.



      1Speedway reserves all rights to assert any and all defenses to the Complaint. Speedway
 further reserves the right to amend or supplement this Notice of Removal.


 4821-2030-3340 v2
Case 0:21-cv-61127-RS Document 1 Entered on FLSD Docket 05/28/2021 Page 2 of 7




           3.        Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of all process and pleadings

 in this action on file with the Seventeenth Judicial Circuit in and for Broward County, Florida, are

 attached hereto as Exhibit 1.

                                      VENUE AND JURISDICTION

           4.        Venue is proper in this Court pursuant to 28 U.S.C. §§ 100(1), 1391, 1441(a), and

 1446(a) because the Seventeenth Judicial Circuit in and for Broward County, Florida, where the

 Complaint was filed, is a state court within the Southern District of Florida.

           5.        As set forth more fully below, this Court has subject matter jurisdiction under 28

 U.S.C. §§ 1331 and 1332(d).

           6.        All other requirements for removal here have been satisfied.

                                         BASES FOR REMOVAL

 I.        THIS COURT HAS SUBJECT MATTER JURISDICTION.

           A.        Subject Matter Jurisdiction Exists Pursuant to 28 U.S.C. § 1331.

           7.        The Court has original jurisdiction over this action, and the action may be removed

 to this Court, because the two claims asserted in Plaintiff’s Complaint arise under the laws of the

 United States—specifically, the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227

 et seq.

           8.        Plaintiff’s TCPA claims—the only claims asserted in the Complaint—fall within

 the federal question jurisdiction of this Court under 28 U.S.C. § 1331, and therefore removal of

 this action is proper under 28 U.S.C. §§ 1441(a) and 1446(a).

           B.        Subject Matter Jurisdiction Exists Pursuant to 28 U.S.C. § 1332(d).

           9.        The Court also has original jurisdiction over this action, and the action may also be

 removed to this Court, under the Class Action Fairness Act of 2005 (“CAFA”). See Pub. L. No.

 109-2, 119 Stat. 4 (codified in scattered sections of 28 U.S.C.).

                                                       2
 4821-2030-3340 v2
Case 0:21-cv-61127-RS Document 1 Entered on FLSD Docket 05/28/2021 Page 3 of 7




         10.         As set forth below, this is a putative class action in which: (1) Plaintiff alleges there

 are more than 100 members in the alleged classes; (2) at least one member of the proposed class

 is a citizen of a different state than Speedway; and (3) based upon the allegations in the Complaint,

 the claims of the putative class members exceed the sum or value of $5 million in the aggregate,

 exclusive of interest and costs. Thus, this Court has original jurisdiction over this action, and the

 action may be removed to this Court, pursuant to 28 U.S.C. § 1332(d)(2).

                     1.      Plaintiff’s Proposed Class Consists of More Than 100 Members.

         11.         Plaintiff’s Complaint alleges that, “[u]pon information and belief, Defendant has

 placed calls to cellular telephone numbers belong to thousands of consumers listed throughout the

 United States without their prior express consent.” Compl. at ¶ 28 (included within Exhibit 1).

         12.         In the Complaint, Plaintiff seeks relief on behalf of himself and these “thousands

 of consumers” that allegedly comprise two putative nationwide classes. See id. at ¶ 26.

         13.         Accordingly, based on the allegations in the Complaint, the aggregate number of

 members of the alleged classes is greater than 100 for purposes of 28 U.S.C. § 1332(d)(5)(B).

                     2.      Minimal Diversity Exists.

         14.         This Court has original jurisdiction under CAFA when the parties in a class action

 are minimally diverse. See 28 U.S.C. § 1332(d)(2)(A) (“The district courts shall have original

 jurisdiction of any civil action in which the matter in controversy exceeds the sum or value of

 $5,000,000, exclusive of interest and costs, and is a class action in which – (A) any member of a

 class of plaintiffs is a citizen of a State different from any defendant.”) (emphasis added).

         15.         Speedway is a limited liability company duly organized and validly existing under

 the laws of the State of Delaware and maintains its principal place of business in Ohio. At the time

 Speedway was served with the Complaint in this action, its sole member was MPC Investment

 LLC, and the sole member of MPC Investment LLC was Marathon Petroleum Corporation.

                                                        3
 4821-2030-3340 v2
Case 0:21-cv-61127-RS Document 1 Entered on FLSD Docket 05/28/2021 Page 4 of 7




 Marathon Petroleum Corporation was and is a Delaware corporation with its principal place of

 business in Ohio. At the time of this Notice of Removal, Speedway’s sole member is SEI

 Speedway Holdings, LLC. SEI Speedway Holdings, LLC’s sole member is 7-Eleven, Inc. 7-

 Eleven, Inc. is a Texas corporation with its principal place of business in Texas. Therefore, at the

 time of service, Speedway was a citizen of Delaware and Ohio, and at the time of removal,

 Speedway is a citizen of Ohio and Texas. See 28 U.S.C. § 1332(c)(1).

         16.         Based upon the allegations in the Complaint, Plaintiff is a citizen of Florida. See

 Compl. at ¶ 4.

         17.         Because at least one member of the putative class is diverse from at least one

 defendant, the requirements for minimal diversity under 28 U.S.C. § 1332(d)(2)(A) are satisfied.

                     3.     The Amount in Controversy Requirement is Satisfied.

         18.         Plaintiff alleges, among other things, that Speedway violated the TCPA by making

 unsolicited calls to Plaintiff and members of the putative classes. See Compl. at ¶ 25.

         19.         Plaintiff seeks actual and statutory damages for himself and members of the

 putative classs, including $500 for himself and each putative class member for each and every

 “negligent violation” of the TCPA by Speedway and up to $1,500 for each and every “knowing

 and/or willful violation” of the TCPA. Id. at Prayer for Relief. Plaintiff also seeks declaratory and

 injunctive relief. See id.

         20.         Speedway asserts that Plaintiff’s claims fail on the merits and class certification is

 not appropriate in this action, and Speedway denies that Plaintiff or the putative classes are due

 any amount of damages. Nonetheless, Plaintiff’s allegation that the putative classes include

 thousands of members, coupled with the request for relief of up to $1,500 for each and every




                                                       4
 4821-2030-3340 v2
Case 0:21-cv-61127-RS Document 1 Entered on FLSD Docket 05/28/2021 Page 5 of 7




 violation, means the amount in controversy easily exceeds CAFA’s $5,000,000 amount in

 controversy requirement set forth in 28 U.S.C. § 1332(d).2

 II.       ALL OTHER REMOVAL REQUIREMENTS ARE SATISFIED.

           21.       The Notice of Removal is timely filed within 30 days after the receipt by Speedway,

 through service or otherwise, of a copy of the Complaint. Speedway was served with the Complaint

 on April 28, 2021. Speedway’s deadline to remove is May 28, 2021. See 28 U.S.C. § 1446(b)(1).

 Speedway thus timely files this Notice of Removal.

           22.       Pursuant to the requirements of 28 U.S.C § 1446(b)(2)(A), Speedway is the only

 defendant named in the Complaint and it consents to removal by filing this Notice of Removal.

           23.       Pursuant to 28 U.S.C. § 1446(d), contemporaneously with the filing of this Notice

 of Removal in the United States District Court for the Southern District of Florida, written notice

 of such filing will be served by the undersigned on the Plaintiff’s counsel of record, and a copy of

 the Notice of Removal will be filed with the Clerk of the Seventeenth Judicial Circuit in and for

 Broward County, Florida.

           24.       By filing this Notice of Removal, Speedway does not waive any defense that may

 be available to it and reserves all such defenses.

                                              CONCLUSION

           25.       For all the reasons stated, this action is removable to this Court pursuant to

 28 U.S.C. §§ 1441, 1446 and 1453, and this Court may exercise jurisdiction over this matter

 pursuant to 28 U.S.C. §§ 1331 and 1332(d).




       2
      Speedway reserves the right to present additional evidence concerning Plaintiff’s purported
 damages and the other elements of Plaintiff’s requested relief, including injunctive relief, should
 Plaintiff contend that the amount-in-controversy requirement is not satisfied in this case.

                                                      5
 4821-2030-3340 v2
Case 0:21-cv-61127-RS Document 1 Entered on FLSD Docket 05/28/2021 Page 6 of 7




         WHEREFORE, Defendant Speedway LLC gives notice that the action bearing case

 number CACE-21-008139 (25), pending in the Seventeenth Judicial Circuit in and for Broward

 County, Florida, is removed to the United States District Court for the Southern District of Florida,

 and requests that the Court retain jurisdiction for all further proceedings in this matter.

         Respectfully submitted this 28th day of May, 2021.

                                                By: /s/ Daniel B. Rogers
                                                  DANIEL B. ROGERS (FBN 195634)
                                                  SHOOK, HARDY & BACON L.L.P.
                                                  Citigroup Center, Suite 3200
                                                  201 South Biscayne Boulevard
                                                  Miami, Florida 33131
                                                  Telephone: (305) 358-5171
                                                  Fax: (305) 358-7470
                                                  Email: drogers@shb.com

                                                   Counsel for Defendant Speedway LLC




                                                   6
 4821-2030-3340 v2
Case 0:21-cv-61127-RS Document 1 Entered on FLSD Docket 05/28/2021 Page 7 of 7




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing is being filed through CM/ECF, which will send

 a Notice of Electronic Filing to all registered attorneys, and is also being served via email on this

 28th day of May, 2021 to the below counsel of record.

                                               By: s/Daniel B. Rogers
                                                     DANIEL B. ROGERS



                                          SERVICE LIST

 Manuel S. Hiraldo
 HIRALDO P.A.
 Florida Bar No. 030380
 401 E. Las Olas Boulevard, Suite 1400
 Ft. Lauderdale, Florida 33301
 Email: mhiraldo@hiraldolaw.com
 Telephone: 954.400.4713

 Jibrael S. Hindi
 Thomas J. Patti
 THE LAW OFFICES OF JIBRAEL S. HINDI
 110 SE 6th Street, Suite 1744
 Fort Lauderdale, Florida 33301
 Phone: 954.907.1136
 E-mail: jibrael@jibraellaw.com
 E-mail: tom@jibraellaw.com

 Counsel for Plaintiff and Putative Classes




                                                  7
 4821-2030-3340 v2
